Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-4, 7-15, 17 and 19-24 are currently pending in the instant application.
Response to Amendment
	Applicant’s amendments and arguments in a response filed 04/12/2021 have been fully considered and entered into the application.  Although Applicant has attempted to amend the claims to overcome the 112, 2nd rejections, the definitions for the variables are still unclear as described in the rejection below.  The multiple, conflicting definitions of the R groups found in claim 1 still lead to multiple 112 issues and the Examiner is unable to properly distinguish what is being claimed within claim 1.
	Despite the confusion of what is being claimed in claim 1, it appears the prior art still reads on the claims.  Applicant argues that the amendment to the claims to defined R2 and R3 so they no longer encompass an alkenyl group should overcome the prior art.  However claim 15 recites this structure 
    PNG
    media_image1.png
    121
    192
    media_image1.png
    Greyscale
  which shows a terminal alkenyl group.  Further within claim 1, R2 and R4 still can represent a radical of formula X and X is defined as X has a functional group selected from Y wherein Y is a terminal alkene radical.  Therefore, though Applicant states that Y cannot represent a terminal alkene radical, the definition for X still states” X has a functional group selected from Y where Y is a terminal alkene radical.  Thus, Applicant 2 or R4.  
Note: The Examiner has applied art as best as possible given the confusing ambiguous nature of the claims.  A search of the 8 compounds disclosed in the application was made.  Due to the confusing nature of newly added claims 21-24, they have not been searched as claimed but rather they have been examined based on the search of the 8 compounds disclosed within the Specification, and the previous art rejections have been maintained.  
Election/Restrictions
Claims 17 and 19-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/22/2020.
Priority
	The application is a 371 of International Application No. PCT/FR2017/051343, filed on 05/30/2017, which claims the benefit of foreign priority under 35 U.S.C. 119, to French Publication No. 1654837, filed on 05/30/2016.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Objections
Claims 1-4, 7-15 and 21-24 are objected to because of the following informalities:  Within claim 1, there is a missing “and” between R2, R4 and a missing “are” following R4 in the definition for R2 and R4 in claim 1.  The same is true for R3 and R’3.  Further in the definition for R2 and R4 it states or an a substituted or unsubstituted group.  There is an extra “an”.  Applicant is encouraged to proofread the claims in general.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-15 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 states “R1 is covalently linked to the boron atom by a carbon atom and represents a substituted or unsubstituted aryl group” which seems to define R1 as an aryl group linked to the B of the ring.  However further in claim 1, it states “at least one of R1, R2, R3, R’3 or R4 represents a radical of formula –X”.   This is confusing because does R1 still need to be an aryl group if R1 is X? Or if R1 is X, then what happens to the definition of R1 as an aryl group? There seem to be conflicting definitions for R1.  Also earlier in the claim, it states “R2, R3, R’3, R4 are not substituted by a radical of formula (I’)”.  According to these clauses, it is stating that if R2, R3, R’3, R4 are not substituted by a radical of formula (I’) then only R1 can be substituted by a radical of formula (I’).  However does R1 have to be substituted by a radical of formula (I’) – does the radical of formula (I’) even have to be present in the compounds?  However if R1 is an aryl and/or if R1 is X, where is the radical of formula (I’)?

    PNG
    media_image2.png
    182
    179
    media_image2.png
    Greyscale

Additionally, claim 1 states that
    PNG
    media_image3.png
    33
    480
    media_image3.png
    Greyscale
.  This seems redundant as the claim already states that R2, R3, R’3, R4 are not substituted by a radical of formula (I’). Also the variables R2i, R3i, R’3i, R4i are found in the radical of formula (I’).  So the radical of formula (I’) cannot be substituted by itself? Additionally this clause does not make sense as the original definition for the variables R2, R3, R’3, R4  and R2i, R3i, R’3i, R4i do not even include the possibility that any of these variables can be substituted by a radical of formula (I’).
Further the relationship between the variables R1, R2, R3, R’3 or R4 and X has not been shown in the claim.  Applicant states that “at least one of R1, R2, R3, R’3 or R4 represents a radical of formula –X”.  However in the earlier definitions for R1, R2, R3, R’3 or R4, X is not even recited as a possibility. Therefore this clause falls outside the scope of the definition for R1, R2, R3, R’3 or R4.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “X has a functional group selected from Y, azide, alkoxysilane, alkoxyamine, azodicarboyl and nitroxide terminal function 2, acrylamide, methacrylamide or terminal alkene radical”, and the claim also recites X is selected from 
    PNG
    media_image4.png
    162
    559
    media_image4.png
    Greyscale
, etc which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Also the definition for X is confusing – it states that X is selected from:
    PNG
    media_image5.png
    75
    555
    media_image5.png
    Greyscale
.  However what is meant by R6 is substituted at least by Y, which may include one or more heteroatoms or halogens? Does this mean there has to be a Y on R6 in addition to one or more heteroatoms or halogens? Further under the definition of X it states “ 
    PNG
    media_image6.png
    80
    550
    media_image6.png
    Greyscale
”.  What does 
    PNG
    media_image7.png
    23
    221
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    25
    282
    media_image8.png
    Greyscale
? Does that mean R”2 or R’”3, R’3 is H? How can that variable be “missing”?
1.  This is very confusing having the various definition for R1 scattered throughout the claim because it is unclear what R1 is actually supposed to represent.  Additionally if R1 is 
    PNG
    media_image9.png
    332
    653
    media_image9.png
    Greyscale
, etc how does the previous definitions of “R1 is boron atom by a carbon atom and represents a substituted or unsubstituted aryl group” fit into these definitions? Again, this is an example of a multiple, conflicting definitions.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation X is selected from 
    PNG
    media_image10.png
    370
    601
    media_image10.png
    Greyscale
, etc, and the claim also recites when R1 represents a radical of formula –X, X is covalently linked to the boron atom by a carbon atom, none of one of R2, R3, R’3 or R4 represents a radical of formula –X, R1 is 
    PNG
    media_image11.png
    574
    521
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    228
    560
    media_image12.png
    Greyscale
   which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because 
Claims 8-9 state that R2, R’3, R4 can represent X or R3 represent X.  However it is unclear what X actually represents as there is a broad definition for Xifollowed by a narrower recitation of X in claim 1.
Claim 14 recites the limitation "wherein radicals X and Xi are identical" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 is dependent on claim 2, which is dependent on claim 1.  However there is no variable Xi found in claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation 
    PNG
    media_image13.png
    88
    742
    media_image13.png
    Greyscale
, and the claim also recites 
    PNG
    media_image14.png
    616
    702
    media_image14.png
    Greyscale
, etc which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
i can be 
    PNG
    media_image15.png
    145
    244
    media_image15.png
    Greyscale
.  In this case, it does not appear 
    PNG
    media_image13.png
    88
    742
    media_image13.png
    Greyscale

	Claims 22-23 state that R2i, R’3i, R4i can represent Xi or R3i represent Xi.  However it is unclear what Xi actually represents as there is a broad definition for Xi followed by a narrower recitation of Xi in claim 21.
Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 12-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NGUYEN (see WIPO Pub No. 2015/110642, pub. 07/30/2015 with English equivalent US Pub. No. 2017/0008989 relied upon as a translation).  NGUYEN teaches 
    PNG
    media_image16.png
    206
    252
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    198
    241
    media_image17.png
    Greyscale
 (see p. 20).  These correspond to a compound of formula (I) wherein R1 is an aryl group substituted by a radical of formula (I’) wherein n and ni are 0, R2 and R2i are unsubstituted hydrocarbon radical, R3, R’3, R3i and R’3i are H or R1 is a radical of formula X wherein X is (CH2)m--R6-Y wherein m is 0, R6 is a hydrocarbon radical substituted at least by Y wherein Y is a terminal alkene radical.
Claim(s) 1-4, 8-10, 12-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOFFMAN (see Tetrahedron Letters, Vol. 26, No. 13, 1985, p. 1643-1646).  
    PNG
    media_image18.png
    188
    193
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    456
    257
    media_image19.png
    Greyscale
 (see compound 14, p. 1645) which corresponds to a compound of formula I wherein n is 1, R4 is R’ which is a hydrocarbon radical, R1 is a hydrocarbon group, R3 and R’3 are H and R2 is X wherein X is (CH2)m-R6-Y wherein m is 0, R6 is a hydrcarbon radical substituted by Y wherein Y is a terminal alkene radical or X is (CH2)r-Y wherein r is 1 and Y is a terminal alkene radical.
New Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-10, 12-15 and 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LEIBLER (see WIPO Pub No. 2017/029412, pub. 02/23/2017, filed 08/22/2016).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 
LEIBLER teaches compound 
    PNG
    media_image20.png
    119
    253
    media_image20.png
    Greyscale
 (see p. 89) which reads on the elected species.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN CHENG whose telephone number is (571)270-7381.  The examiner can normally be reached on M-F, 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/KAREN CHENG/Primary Examiner, Art Unit 1626